 

Exhibit 10.30

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Addendum No. 2 to the Distribution Agreement

This Addendum No. 2 to the Distribution Agreement (the “Addendum”) is made and
entered into as of this 15th day of June, 2007, by and between diaDexus, Inc.
(“DIADEXUS”), and The Binding Site (“BINDING SITE”).

WHEREAS, BINDING SITE and DIADEXUS are parties to a Distribution Agreement
effective January 30, 2007 and modified it with Addendum No. 1 on February 1,
2007 (collectively, the “Agreement”);

WHEREAS, the parties desire to amend such Agreement as follows:

[*]

Please insert the following into Exhibit A.

[*]

 

Description

  

Unit

   Catalog #    Lab Price

[*] PLAC® Test Kit for Lp-PLA2

  

96-well microplate ELISA kit

   90106    [*]

BINDING SITE recognizes the importance to DIADEXUS that BINDING SITE make best
efforts to expedite the rate at which customers go live with commercial sales
and new customers are enabled. Accordingly both DIADEXUS and BINDING SITE will
review this Addendum No. 2 [*] and if BINDING SITE is making solid commercial
efforts to advance Product sales, DIADEXUS will [*].

In addition, all BINDING SITE sales reporting pursuant to Section 3 (c) provided
to DIADEXUS shall be certified for financial accuracy by a financial officer of
BINDING SITE.



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be executed
by their fully authorized representatives.

 

BINDING SITE       DIADEXUS BY:  

/s/ R. Rowland

    BY:  

/s/ Patrick Plewman

Printed Name: R. Rowland     Printed Name: Patrick Plewman Title: CEO     Title:
President & CEO Date: 6/15/07     Date: 6/19/07